Citation Nr: 0420648	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-06 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee as secondary to degenerative 
arthritis of the left knee, status post meniscectomy.

2.  Entitlement to a rating in excess of 30 percent for 
degenerative arthritis of the left knee, status post 
meniscectomy.  

3.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel
INTRODUCTION

The veteran had active military service from September 1963 
to September 1967.

The claims concerning service connection for degenerative 
joint disease of the right knee as secondary to degenerative 
arthritis of the left knee, status post meniscectomy, and for 
a rating in excess of 30 percent for degenerative arthritis 
of the left knee, status post meniscectomy, come to the Board 
of Veterans' Appeals (Board) on appeal from a May 2001 RO 
rating decision.  The veteran filed a notice of disagreement 
in August 2001, the RO issued a statement of the case in 
September 2001, and the veteran perfected his appeal in May 
2002.  

The claim concerning entitlement to a TDIU arises from an 
August 2002 RO rating decision.  The veteran filed a notice 
of disagreement in August 2002, the RO issued a statement of 
the case in October 2002, and the veteran perfected in 
November 2002.  This issue is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA and private physicians have opined that the veteran 
currently has a right knee disability (including arthritis) 
which is aggravated by his service-connected degenerative 
arthritis of the left knee, status post meniscectomy.

2.  The veteran's left knee disability has resulted in 
complaints of pain, instability, limited motion, weakness, 
and incoordination; it is manifested by range of motion of -5  
degrees of extension and 110 degrees of flexion, and by 
audible crepitus and observable pain on motion; it has not 
resulted in hospitalizations or marked interference with 
employment.



CONCLUSIONS OF LAW

1.  A right knee disability (including arthritis) is 
aggravated by the veteran's service-connected left knee 
disability. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 
(2003); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  The criteria for a rating in excess of 30 percent for 
degenerative arthritis of the left knee, status post 
meniscectomy, have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.14, 4.40, 4.45, 
4.71, Plate II, 4.71a, Diagnostic Codes 5003, 5256, 5257, 
5258, 5260, 5261, 5262 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The veteran originally filed a claim for benefits on a VA 
Form 21-526 in November 1968.  His informal claim for an 
increased rating (made in a written statement) was received 
in December 2000.  The RO subsequently inferred a claim for 
service connection for aggravation of a right knee disability 
from statements the veteran made at an April 2001 VA 
examination.  The veteran has not raised an issue as to the 
provision of a form or instructions for applying for 
benefits, and there is no such issue in this case.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).

The United States Court of Appeals for Veterans Claims (CAVC) 
recently held, in part, that a notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a veteran before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004).  In the 
present case, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  

Following receipt of the veteran's substantially complete 
claim in December 2000, the RO adjudicated the claims in a 
May 2001 rating decision.  However, the RO (in an April 2003 
letter) essentially provided the veteran with notice about 
what information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by him, what information and evidence will be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertains to the claims.  Only 
thereafter, in a June 2003 supplemental statement of the 
case, did the RO readjudicate his claims.  

Yet during the course of his appeal, the veteran was also 
sent notice of a rating decision in July 2001, a statement of 
the case in September 2001, two development letters in June 
2002, and a supplemental statement of the case in October 
2002.  All these documents - collectively - listed the 
evidence considered, the legal criteria for determining 
whether the veteran's claims could be granted, and the 
analysis of the facts as applied to those criteria, thereby 
abundantly informing him of the information and evidence 
necessary to substantiate him claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice letter provided to the veteran in April 2003 was not 
given prior to the first AOJ adjudication of the claims, the 
notice was provided by the AOJ prior to its reconsideration 
of the veteran's claims in a June 2003 supplemental statement 
of the case, and the content of the notice letters fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore to 
decide the claims would not be prejudicial error to the 
claimant.  

During the course of this appeal, the RO has obtained and 
reviewed VA and private medical records, as well as Social 
Security Administration records and written statements from 
the veteran.  The veteran has not indicated that there are 
any outstanding records pertinent to his claims.  VA has 
fulfilled its duty to seeking relevant records.  38 U.S.C.A. 
§  5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3), (d).  

The veteran underwent VA examinations in April 2001 and July 
2002.  The report of these examinations (as well as that of a 
private examination conducted in January 2002) have been 
obtained and reviewed by the Board.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

The applicable duty to notify and assist requirements have 
been substantially met by the RO (which discussed 38 C.F.R. 
§ 3.159 in its October 2002 statement of the case), and there 
are no areas in which further development may be fruitful.  
There would be no possible benefit to remanding these claims, 
or to otherwise conduct any other development.  

II.  Claim for service connection

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  

However, this veteran is seeking service connection for a 
right knee disability on the theory that it is secondary to, 
or has been aggravated by, his service-connected left knee 
disability.  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995).  

X-rays of the veteran's right knee taken in April 2001 
revealed very minimal changes in his patellar femoral joint.  
Although a VA examiner in April 2001 concluded that it was 
doubtful that the degenerative disease in the veteran's right 
knee was due to his left knee condition, the same physician 
stated (later in the same examination report) that the "left 
knee condition is exacerbating the already existing pathology 
in the right knee."  Moreover, in a December 2003 letter, 
Ronald R. Miller, M.D., wrote, in pertinent part, that the 
veteran's right knee pain was "probably a result of over 
compensation for referred pain and problems of the left 
knee."   
  
In light of these medical opinions, the Board concludes that 
service connection is warranted for the aggravation of the 
veteran's right knee disability (including degenerative 
arthritis) by the service-connected left knee disability.  

III.  Claim for increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.  

Private medical records reveal that in November 2000, the 
veteran reported that his left knee pain was relatively 
constant at 3 or 4 (on a ten-point scale) when he was awake.  
Extension was to 0 degrees and flexion was to 110 degrees.  
Moderate crepitus was noted with no significant effusion.  
McMurray's test was negative and there was no instability.  
X-rays revealed mild joint space narrowing, more pronounced 
on the lateral side on the medial side.  There was 
significant osteophyte formation around the patella on both 
the lateral and skyline views.  There appeared to be some 
medial side osteophytes with the probability of some 
impingement.  The veteran was assessed as having mild to 
moderate osteoarthritis of the knees.  

At an April 2001 VA examination, he reported persistent left 
knee instability and fairly significant mechanical symptoms.  
He said he took anti-inflammatory medication and used a knee 
brace with sleeve support.  This provided him with some 
relief.  He had also received multiple injections of 
corticosteroids in the prior ten years, with minimal relief.  
He currently worked as a postal carrier and reported 
difficulty anytime he had to walk long distances.  He 
currently worked under a two-hour walking restriction.  He 
was still able to work full time, though, with significant 
difficulty.  He said he experienced significant pain every 
night after work, and reported giveaway weakness, 
incoordination, and fatigability with use.  

Examination of the left knee revealed -5 degrees of extension 
and 90 degrees of flexion with significant pain at the ends 
of motion.  He had a minimal effusion but reported pain at 
the inferior pole of the patella and its undersurface 
(medially and laterally).  The knee was stable in varus and 
valgus stressing as well as to cruciate ligament testing.  No 
gross abnormalities on alignment were observed in a normal 
standing position.  

The report of a January 2002 private examination (included in 
records received from the Social Security Administration) 
indicated no discomfort with palpation.  Anterior and 
posterior Drawer's and Lachmann's signs were negative, and 
there was no MCL or LCL laxity.  No tenderness was reported 
with patellar tendon palpation, nor any discomfort upon 
palpation of the quadriceps tendon.  There was no medial or 
lateral meniscus discomfort with palpation, and no edema or 
ecchymosis was found.  Extension was to 0 degrees and flexion 
was to 90 degrees.  The examiner concluded that the veteran's 
ability to perform sedentary work-related activities was not 
impaired.  Sitting, some standing, short-term walking, 
bending, lifting, and carrying objects of reasonable weight 
should not have been a problem, according to the examiner.   

At a July 2002 VA examination, the veteran complained of 
daily pain, weakness, and stiffness of the left knee, as well 
as occasionally swelling.  He said that his knee gave way and 
locked up every other day.  He said he took Advil with no 
relief.  Flare-ups apparently occurred with standing and 
could last as long as three days.  Rest usually helped.  The 
veteran reported that he was functionally impaired and that 
he avoided activity as a result.  Occasionally he used a 
brace and cane. He stated that he had some difficulty when he 
stood because of knee stiffness.  He said he had worked part-
time as a cashier, but because he was forced to stand for 
long periods of time, he apparently quit this job the week 
prior to this examination.
 
On examination, he ambulated with a somewhat antalgic gait 
and favored the left knee.  Extension was to 3 degrees and 
flexion was to 100 degrees.  The examiner noted painful 
motion and an excessive amount of crepitus, grinding, and 
popping.  Very mild soft tissue swelling was observed over 
the anterolateral aspect of the knee.  Lachmann's and 
McMurray's tests were negative and there was no ligamentous 
laxity, although there was pain over the lateral joint line.  

The examiner further noted that the veteran was able to 
perform three additional flexion exercises from 5 degrees of 
extension to 90 degrees of flexion each time.  The veteran 
exhibited moderate pain, mild weakness, and mild to moderate 
fatigability in the left knee, but no incoordination was 
found.  He also had an excessive amount of crepitus, popping, 
and grinding.  The examiner opined that the veteran was 
essentially precluded from any employment or activity which 
caused him to be on his knee.  Sedentary employment was 
considered an option, however.

In a July 2002 written statement, the veteran said both legs 
would swell if he stood for more than an hour.  He said he 
could not bend them very much at all and that most of the 
time, the pain was so severe he could not sleep or walk.  He 
had tried to work part time as a cashier, but the pain and 
swelling apparently got so bad he had to quit.  The pain 
would go into his back and then he would apparently lay down 
to rest.  

During an August 2002 VA outpatient visit, there was some 
crepitus bilaterally in his knees, left greater than right 
(although he did have a normal gait).   

The veteran's left knee disability has been assigned the 
maximum 30 percent rating available under Diagnostic Code 
5260 (for limitation of flexion of the leg).  Under this 
criteria, a noncompensable rating is warranted for flexion 
limited to 60 degrees, a 10 percent rating is warranted for 
flexion limited to 45 degrees, a 20 percent rating is 
warranted for flexion limited to 30 degrees, and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Thirty percent is also the maximum rating available under 
Diagnostic Code 5257 (for "other impairment" of the knee) 
and is in excess of the ratings available under Diagnostic 
Code 5258 (for dislocation of semilunar cartilage).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, extension is 
rated as 40 percent when limited to 30 degrees and 50 percent 
when limited to 45 degrees.  Normal knee extension is to 0 
degrees.  38 C.F.R. § 4.71, Plate II.  The objective medical 
evidence in this case reflects that the veteran can extend 
his knee (in a clinical setting) to between 5 and 3 degrees.  
Given this proven ability to extend his knee, a rating in 
excess of 30 percent under Diagnostic Code 5261 is clearly 
not warranted.  

There is no evidence that the veteran's left knee is 
ankylosed or that there is nonunion of the tibia and fibula, 
so ratings under Diagnostic Code 5256 (which has a maximum 
available rating of 60 percent) or Diagnostic Code 5262 
(which has a maximum available rating of 40 percent) are not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262.  

X-rays of the veteran's left knee taken in April 2001 
confirmed the presence of arthritis.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joints involved.  When there is arthritis 
with at least some limitation of motion, but to a degree 
which would be noncompensable under a limitation-of-motion 
code, a 10 percent rating will be assigned for each affected 
major joint or group of minor joints.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  As detailed above, 
however, the veteran's left knee disability has already been 
assigned a 30 percent rating under Diagnostic Code 5260, 
which is based on limitation of motion.  Therefore a separate 
10 percent rating under Diagnostic Code 5003 is not 
appropriate.  

The Board has also considered whether an additional rating 
should be given for functional loss due to pain under 38 
C.F.R. § 4.40 (including pain on use or during flare-ups) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  It is 
necessary to consider these regulatory provisions in the case 
of disabilities involving a joint rated on the basis of 
limitation of motion.  See De Luca v. Brown, 8 Vet. App. 202 
(1995). 

The veteran has complained of relatively constant pain in his 
left knee, persistent instability, stiffness, giveaway 
weakness, incoordination, and fatigability.  No instability 
was found during a November 2000 examination.  Nevertheless, 
pain was noted at the ends of the range of motion in April 
2001 and the VA examiner in July 2002 found moderate pain, 
mild weakness, and mild to moderate fatigability.  However, 
this same examiner found no incoordination, and similarly the 
private examiner in January 2002 had found no laxity, 
tenderness, medial or lateral meniscus discomfort.  Moreover, 
this private physician also concluded that regardless of his 
reported symptoms, the veteran was still able to sit, stand 
some, walk for short term, and carry reasonably heavy 
objects.  

Although the veteran has routinely reported pain and 
instability, he has consistently been able to flex his knee 
from 90 to 110 degrees in a clinical setting.  This is far 
above the level for even a noncompensable rating under 
Diagnostic Code 5260 (a code under which he is already rated 
30 percent).  Thus, the Board finds this 30 percent rating 
more than adequately compensates for any potential functional 
loss due to pain on use or during flare-ups, or due to 
weakness, fatigability, or incoordination.  

As the RO did in its May 2001 rating decision, the Board has 
considered the provisions of 38 C.F.R. § 3.321(b)(1).  These 
provisions state that when the disability picture is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disabilities, an extraschedular 
evaluation will be assigned.  There is no evidence that the 
veteran has been hospitalized for his left knee disability.

Regarding employment, the Board notes that during the course 
of this appeal, the veteran had been working as a postal 
carrier but, as of July 2002, he had begun working (briefly) 
as a cashier.  The Board acknowledges the veteran's left knee 
symptoms have made it difficult for him to walk for long 
distances or stand for extended periods, but at least two 
physicians have noted that he still is able to work in 
sedentary jobs.  Moreover, the existing schedular ratings are 
already based upon the average impairment of earning 
capacity, and are intended to be considered from the point of 
view of the veteran working or seeking work. 

In summary, the preponderance of the evidence does not 
reflect that a rating in excess of 30 percent for 
degenerative arthritis of the left knee, status post 
meniscectomy, is warranted.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is not applicable. 38 U.S.C.A. § 5107(b).

ORDER

Subject to the laws and regulations applicable to the payment 
of monetary benefits, service connection is granted for the 
aggravation of right knee disability, including arthritis, by 
the service connected left knee disability.

A rating in excess of 30 percent for degenerative arthritis 
of the left knee, status post meniscectomy, is denied.


REMAND

Since the Board has now granted service connection for the 
aggravation of the right knee by the service-connected left 
knee disability, consideration of his claim for a TDIU must 
now include consideration of the impairment caused by this 
right knee aggravation.  After updated treatment records are 
sought, a new examination should be conducted (as detailed 
below).  

Accordingly the Board REMANDS this claim for the following 
actions:

1.  Contact the veteran and request that 
he provide a list of the names and 
addresses of all private and VA doctors 
and medical care facilities (VAMCs, 
hospitals, HMOs, etc.) who have treated 
him for his service-connected right and 
left knee disabilities, as well as his 
service-connected residuals of skull 
fracture, since June 2003 (the last time 
VA records were printed out and 
associated with the claims file).  
Provide the veteran with release forms 
and ask that a copy be signed and 
returned for each health care provider 
identified, and whose treatment records 
are not already contained within the 
claims file.  When the veteran responds, 
obtain records from each health care 
provider he identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records can't be 
obtained and there is no affirmative 
evidence that they don't exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the veteran that adjudication of 
the TDIU claim will be continued without 
these records unless he is able to submit 
them.  Allow an appropriate period of 
time within which to respond.  

2.  Schedule a VA examination of the 
veteran.  The claims folder should be 
made available to and be thoroughly 
reviewed by the examiner.  The examiner 
should indicate in the examination report 
that the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to assess the current 
status of the service-connected 
disabilities.  The examiner should answer 
the following questions:

a.  What is the respective nature 
and severity of the veteran's 
service-connected right and left 
knee disabilities, as well as his 
service-connected residuals of skull 
fracture?  

b.  Is the veteran precluded from 
obtaining or maintaining any gainful 
employment (consistent with his 
education and occupational 
experience) solely due to his 
service-connected disabilities?

3.  Review the claims file and ensure 
that any remaining notification and 
development actions are fulfilled.  If 
the examination report is inadequate for 
any reason or if all questions are not 
answered specifically and completely, 
return it to the examining physician for 
revision. 

4.  Thereafter, readjudicate the claim 
for a TDIU.  If the claim remains denied, 
provide the veteran and his 
representative with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on his 
claim, including a summary of the 
evidence and discussion of all pertinent 
legal authority.  Allow an appropriate 
period for response.  Thereafter, return 
the case to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this claim.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the CAVC.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



